Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  

“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of “denoising the ATAC-seq data using the deep learning method”. 

Mathematical concepts recited in the claims include:
“transforming the segments with a neural network that sums the ATAC-seq counts of each of the plurality of segments with a convolutional layer output” (claim 1);
“training the neural network” (claim 8);
“transforming the segments of the suboptimal ATAC-seq dataset with the neural network, using a loss function to compare the neural network output to the model ATAC-seq dataset segments” (claim 8);
“adjusting the neural network until the loss function is minimized” (claim 8);

Mental processes recited in the claims include:
" partitioning an ATAC-seq dataset into a plurality of segments representing a genome" (claim 1);
 “partitioning a suboptimal ATAC-seq dataset and a model ATAC-seq dataset into a plurality of segments representing a genome” (claim 8);
“

Hence, the claims explicitly recite many elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claims 19 recite elements that are not abstract ideas: claim 19 recites a non-transitory computer-readable medium with instructions when executed by a processor, perform the above abstract ideas. Claim 19 recites nothing more than generic computer memory that store the program code. Claim 19 contains mere instructions to apply the abstract idea outlined above. Therefore claim 19 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)).
Similarly, Claims 11 recite elements that are not abstract ideas: claim 11 recites a processor, a memory device, and a denoising engine capable to execute under the instruction of a software. Claim 11 recites a computer system with a processor configured to execute the abstract idea outlined above. Claim 11 is nothing more than a generic computer capable to apply the abstract idea outlined in claim 1-10. Therefore  (Step 2A Prong Two: No)

The independent claims of claim 11 and claim 19 are similar to claim 1. None of the dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the exception itself. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the initial step of data-gathering and the later implementing of the methods in a generic computer framework constitute insignificant extra solution (Step 2B: No)

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fishman (“Denoising ATAC-seq with Convolutional Neural Networks”, CS230, : Deep Learning, Winter 2018, Stanford University, CA.).

Regarding claim 1, Fishman discloses a deep learning method (using CNN) to denoise the ATAC-seq data, which reads on the claimed subject matter. Fishman further recites “We obtained high quality ATAC-seq reads from the publicly-available GEO sample SRR891270…. The peak calls were binned into equal size bins of 25 base pairs and given the value of the maximum signal in each bin. For each example, we uniformly sampled from the binned dataset, taking a consecutive stretch of 4096 binned peak values, where the center 1024 values are the ones to be predicted” (page 2, Section “3 Data Processing” line 1, 6-9), which reads on the claim limitation “partitioning an ATAC-seq dataset into a plurality of segments representing a genome, wherein the segments comprise ATAC-seq counts and exclude base identity at each base pair 
Fishman further recites “We began with a random architecture search for the best initial model, starting with one Conv2D layer going into one Dense layer” (page 4, Section “4 Methods” line 1-2). Together with “The peak calls were binned into equal size bins of 25 base pairs and given the value of the maximum signal in each bin”, Fishman reads on the claim limitation “transforming the segments with a neural network that sums the AT AC-seq counts of each of the plurality of segments with a convolutional layer output”.

Regarding claim 2, Fishman further recites “For each example, we uniformly sampled from the binned dataset, taking a consecutive stretch of 4096 binned peak values, where the center 1024 values are the ones to be predicted” (page 2, Section “3 Data Processing” line 6-9), which anticipates the claim limitation “wherein the segments have a length of about 1000 bp to about 25,000 bp”. Because the specific 4096 consecutive bins recited by Fishman is within the claimed range of 1000-25,000 (MPEP § 2131.03 I. “A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE”).

Regarding claim 3, Fishman further recites “Our final model was selected after 60 iterations (seen in Figure 6). It involves two Conv2D layers, the second of which is concatenated with the input and fed into another Conv2D layer. The result is then flattened and fed through three Dense layers” (Page 5, last 4 lines of Section “4 

Regarding claim 8 and its dependent claim 9-10, Fishman further recites “We obtained high quality ATAC-seq reads from the publicly-available GEO sample SRR891270. We aligned these reads to the HE38 Chromosomes. We then converted the read counts to a BAM file. To obtain corresponding noisy datasets, we subsampled the BAM file to 10% of the original using samtools. We then called peaks on both the high quality and noisy BAM files by converting the files to narrowPeak format using MACS2 with a low threshold (Figure 2). The peak calls were binned into equal size bins of 25 base pairs and given the value of the maximum signal in each bin”. “For each example, we uniformly sampled from the binned dataset, taking a consecutive stretch of 4096 binned peak values, ( page 2, paragraph 1-2 under “3 Data Processing”), which reads on the claim limitation “partitioning a suboptimal ATAC-seq dataset and a model ATAC-seq dataset into a plurality of segments representing a genome, wherein the segments comprise ATAC-seq counts and exclude base identity at each base pair position”, because the “subsampled the BAM file to 10% of the original”  is equivalent to the “suboptimal ATAC-seq dataset” and “a consecutive stretch of 4096 binned peak values” is a  plurality of segments representing a genome (without base identity).
The “subsampled the BAM file to 10% of the original…” also reads on the claim 
Fishman further recites “We used MSE Loss to evaluate our models. Shown in Figure 7 is the MSE Loss for Training and Validation Sets over each epoch of training during the Architecture Search. You can see where several times the model reaches a threshold with no improvement ( cases where no child of the base network improves performance after training for ten epochs), and the training restarts again. Shown in Figure 8 is the Training and Test Loss for models at several iterations of the Architecture Search. We can see the MSE Loss improve as the search progresses for both Training and Testing error as well as notice as Training and Testing error get closer to one another” (page 4, Line 3-10 under “5 Experimental Results”; and Fig. 7-8), which reads on the claim limitation “Transforming the segments of the suboptimal ATAC-seq dataset with the neural network, using a loss function to compare the neural network output to the model ATAC-seq dataset segments, and adjusting the neural network until the loss function is minimized”. It also reads on the claim 9 limitation “The method of claim 8, wherein the loss function is a mean square error loss function”.

Regarding claim 11, and its dependent claims 12, 13, 18,  these claims are similar to claims 1, and its dependent claims 2, 3, 8. The difference between these two groups lies in that claims 1, 2, 3, 8 applied as methods while claims 11, 12, 13, 18 

Regarding claim 19, and its dependent claim 20, claims 19 is similar to claim 1 and claim 20 is similar to claim 8. The difference between claims 1, 8 and claims 19, 20 lies in that claims  1, 8 applied as methods while claims 19, 20 applied as the non-transitory computer-readable media that store the software product resulted from the corresponding methods. Claims 19, 20 are rejected similarly as claims 1, 8 discussed above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (“Denoising ATAC-seq with Convolutional Neural Networks”, CS230: Deep Learning, Winter 2018, Stanford University, CA.) as applied to claim 1-3 above and further in view of Koh (““Denoising genome-wide histone ChIP-seq with convolutional neural network” Bioinformatics, 33, 2017, i225–i233).

Regarding claim 4, Fishman discloses everything as set forth above in claim 1-3. Fishman does not recite the ReLU layer explicitly. Koh discloses “It does this by feeding the noisy data through a first convolutional layer, a rectified linear unit (ReLU) layer, a second convolutional layer, and then a final ReLU or sigmoid layer (for regression or classification, respectively)” (Page i226, right column, 3rd paragraph in “2 Materials and methods/2.1 Model”, line 6--9), which suggests the claim limitation “wherein each convolutional layer and the residual connection is followed by an ReLU layer”, as Koh’s convolutional layers store the intensity counts for each bin.

Regarding claim 5, Fishman discloses everything as set forth above in claim 1-3. Fishman does not recite the receptive field size explicitly. Koh discloses “For the first convolutional layer, we use 6 convolutional filters, each 51 bins in length (25bp/bin); for the second convolutional layer, we use a single filter of length 1001” (Page i226, right column, 3rd paragraph in “2 Materials and methods/2.1 Model”), which suggests on the claim limitation “wherein the convolutional layers have a receptive field size of 100 to 10,000”, as 6X51 and 1001 are both anticipate the range of 100 to 10,000 (MPEP § 2131.03 I. “A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE”) and the receptive field is defined by the filter size of a layer within a convolutional neural network.

Regarding claim 6, Fishman discloses everything as set forth above in claim 1-3. Fishman does not recite the filters explicitly. Koh discloses “For the first convolutional layer, we use 6 convolutional filters, each 51 bins in length (25bp/bin); for the second rd paragraph in “2 Materials and methods/2.1 Model”), which suggests on the claim limitation “wherein the convolutional layers use a number of filters selected from 1 to 100”, as 6 and 1 are both anticipate the range of 1 to 100 (MPEP § 2131.03 I. “A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE”) in the number of filters.

Regarding claim 7, Fishman discloses everything as set forth above in claim 1-3. Fishman does not recite the receptive field size and number of filters explicitly. Koh discloses “It does this by feeding the noisy data through a first convolutional layer, a rectified linear unit (ReLU) layer, a second convolutional layer, and then a final ReLU or sigmoid layer (for regression or classification, respectively). For the first convolutional layer, we use 6 convolutional filters, each 51 bins in length (25bp/bin); for the second convolutional layer, we use a single filter of length 1001” (Page i226, right column, 3rd paragraph in “2 Materials and methods/2.1 Model”, line 6-11), which suggests the claim limitation “wherein the neural network comprises 3 successive convolutional layers of receptive field size 100, 100, and 300, respectively, and using 15, 15, and 1 filters, respectively”, as Koh’s CNN suggests the number of layers, size of receptive field and number of filters in the instant claim.

Regarding claim 14, 15, 16, 17, these claims are similar to claims  4, 5, 6, 7. The difference between these two groups lies in that claims 4, 5, 6, 7 applied as methods while claims 14, 15, 16, 17 applied as the 

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Koh’s implementation of the ReLU layer, the receptive field size,  and the number of filters in CNN configuration and combine it with Fishman’s teaching to achieve the claimed limitations, because Koh’s CNN is configured via Keras (page i227, right column, line 2) which has been gaining popularity over Fishman’s NASH (page 2,line 3 of the third paragraph), while Fishman’s handing of the training data is more relevant and straight forward. . One would expect such a combination to be successful  because both Koh and Fishman denoised the (low-quality) chromatin accessibility data using the deep learning by CNN methods.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631